In a proceeding pursuant to article 10 of the Family Court Act to declare a child to be abused or neglected, the appeals are from (1) an order of the Family Court, Kings County, dated October 21, 1975, which, upon a finding made after a hearing that the child was abused or neglected, placed him in the custody of the Commissioner of Social Services, (2) an order of the Family Court, New York County, dated January 27, 1976, which vacated the prior disposition and (3) an order of the Family Court, Kings County, dated March 22, 1976, which adhered to the original determination with respect to disposition. Orders affirmed, without costs or disbursements. Petitioner sustained his burden of proving the child was abused. Although the father was separated from the child at the time of the incident, he had sufficient contact to be held responsible for the child’s injuries. In addition there will soon be a new hearing at which he can prove his present fitness to assume his parental obligations. We do not believe it to be in the best interests of the child, at the present time, to remove him from his foster parents’ home. The child was only a year old when it was placed in the foster home, the only stable environment he has ever known. Religious placement, although desirable, is not mandatory; the best interests of the child are the controlling factor (see Matter of Dickens v Ernesto, 30 NY2d 61). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.